SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

97
CAF 13-02133
PRESENT: WHALEN, P.J., SMITH, CENTRA, CARNI, AND SCUDDER, JJ.


IN THE MATTER OF BRAYDEN R.
------------------------------------------
ERIE COUNTY DEPARTMENT OF SOCIAL SERVICES,
PETITIONER-RESPONDENT;
                                                  MEMORANDUM AND ORDER
DUANE R., RESPONDENT-APPELLANT.


EVELYNE A. O’SULLIVAN, EAST AMHERST, FOR RESPONDENT-APPELLANT.

JOSEPH T. JARZEMBEK, BUFFALO, FOR PETITIONER-RESPONDENT.

DAVID C. SCHOPP, ATTORNEY FOR THE CHILD, THE LEGAL AID BUREAU OF
BUFFALO, INC., BUFFALO (CHARLES D. HALVORSEN OF COUNSEL).


     Appeal from an order of the Family Court, Erie County (Margaret
O. Szczur, J.), entered November 26, 2013 in a proceeding pursuant to
Social Services Law § 384-b. The order terminated the parental rights
of respondent.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.

     Memorandum: We affirm for reasons stated in the decision at
Family Court. We add only that the testimony at the hearing
established that nothing concerning respondent father’s mental health
had changed since we previously affirmed an order terminating his
parental rights with respect to another child on the ground of mental
illness (Matter of Zachary R. [Duane R.], 118 AD3d 1479, 1480).
Inasmuch as the father agreed that the court could take judicial
notice of those past proceedings, we again conclude “that petitioner
met its burden of demonstrating by clear and convincing evidence that
the father is ‘presently and for the foreseeable future unable, by
reason of mental illness . . . , to provide proper and adequate care
for [the] child’ ” (id., quoting Social Services Law § 384-b [4] [c]).




Entered:    February 5, 2016                    Frances E. Cafarell
                                                Clerk of the Court